Title: To George Washington from John Beatty, 8 January 1780
From: Beatty, John
To: Washington, George


          
            sir
            Commy Prissrs Office 8th Jany 1780
          
          I have to represent to your Excellency that since the Post of Elizabeth Town has been Guarded by Detachments from the Army it has been the practice of the Commanding and other officers at the Post to break open and Examine indiscriminately all Letters whether of a public or private nature, which may pass to or come from New York, by this means I find my official Letters have not only undergone this inspection, but in some instances their Inclosures have been lost and even whole Letters have miscarried—Added to the Indignity which it reflects upon a public officer, I conceive many disadvantages will arise from

such a practice, and as they found it upon your Excellency’s possitive Order to this purport it cannot be dispensed with unless they receive Instructions to the Contrary, I am to request therefore that your Excellency will take this matter up and give such further Orders respecting it, as may seem proper. I am with great respect Your Excellency’s Mo. Obt Humble servt
          
            Jno. Beatty Com. Gen. Priss
          
        